NO. 12-09-00109-CR

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

DARNESS HAROLD HAMILTON,                       §              APPEAL FROM THE 7TH
APPELLANT

V.                                             §              JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                       §              SMITH COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                          PER CURIAM
       Darness Harold Hamilton appeals his conviction for burglary of a habitation. Appellant
pleaded guilty to that offense and true to the two enhancement paragraphs in the indictment. The
trial court assessed punishment at forty years of imprisonment. Appellant’s counsel filed a
motion to withdraw and a brief in support of that motion in compliance with Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969). We dismiss Appellant’s appeal.


                         ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s counsel filed a brief in compliance with Anders and Gainous, stating that he
is well acquainted with the facts in this case and has diligently reviewed the appellate record. In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978),
Appellant’s brief presents a chronological summation of the procedural history of the case, and
further states that Appellant’s counsel is of the opinion that the record reflects no reversible error
and counsel is unable to raise any arguable issues for appeal. We have considered counsel’s
brief and conducted our own independent review of the record. We have found no reversible
error. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).


                                                   CONCLUSION
         As required, Appellant’s counsel has moved for leave to withdraw. See In re Schulman,
252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991). We are in agreement with Appellant’s counsel that the appeal
is wholly frivolous. Accordingly, his motion to withdraw is hereby granted, and we dismiss this
appeal. See In re Schulman, 252 S.W.3d at 408-09.
         Counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise him of his right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant
wish to seek further review of this case by the Texas Court of Criminal Appeals, he must either
retain an attorney to file a petition for discretionary review or he must file a pro se petition for
discretionary review. Any petition for discretionary review must be filed within thirty days from
the date of this opinion or the date the last timely filed motion for rehearing is overruled by this
court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with this
court, after which it will be forwarded to the Texas Court of Criminal Appeals along with the rest
of the filings in the case. See TEX. R. APP. P. 68.3. Any petition for discretionary review should
comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX.
R. APP. P. 68.4; In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered May 5, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)


                                                           2